DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendments and arguments filed on 4/29/2022 are acknowledged and have been fully considered.  Claims 1-23 are now pending.  No claims are canceled; claims 1, 2, 8, 10, and 19 are amended; claims 20-22 are withdrawn; claim 23 is new.
Claims 1-19 and 23 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed 4/27/2022 have been considered by the Examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Simonnet et al. (US 2012/0244202, of record) in view of Noor et al. (US 2007/0264204, cited on IDS filed 5/12/2020).
Simonnet et al. teaches a composition having a dispersion of photonic particles with a mean size in the range 1μm to 500μm, each having a diffracting arrangement of monodisperse nanoparticles or voids (see abstract). Simonnet et al. teaches that the composition can include physical and chemical sunscreens (see [0252]). Simonnet et al. teaches that the photonic particles may be used in lotions, creams, milks, pommades, gels, films, patches, sticks, powder, pastes, for the skin, the lips, the hair or the nails (i.e. cosmetic compositions, see [0378]). Simonnet et al. teaches that the particles provide photoprotection to a material from solar UV radiation (see [0019]). Simonnet et al. teaches that the particles can be used in a composition which includes a film-forming polymer (see [0209]). Simonnet et al. teaches that the composition may contain at least one active ingredient having a complementary activity in the solar protection field (see [0253]) and teaches organic screens, either hydrophobic, hydrophilic or insoluble in the usual solvents (see [0254]) and inorganic sunscreens (i.e. at least one UV-screening agent, see [0331]).  Simonnet et al. teaches the content by weight of photonic particles may be in the range 0.1% to 20% (see [0100]). Simonnet et al. teaches the organic screen and inorganic may be present in the range 0.1% to 15% by weight respectively (see [0330] and [0376]). Simonnet et al. teaches that the composition can be a sunscreen, with an SPF index of at least 30, 45 or 60 (see [0024]). Simonnet et al. teaches that composition can have an aqueous medium (see [0202]), and teaches that the medium may be multiphase (see [0204]), and also discusses the use of a fatty phase (see [0222]).
Simonnet et al. does not teach at least one polymer comprising monomer units of formula A and B as instantly claimed.  Simonnet et al. does not teach that the content of the polymer is from 0.01% to 15% by weight, relative to the total weight of the composition. Simonnet et al. does not teach an oil in water emulsion.
Noor et al. teaches personal care compositions, which include skin care, with functionalized polymers (see abstract).  Noor et al. teaches that the functionalized polymer functions as a thickening agent, and the use reduces the need to use a surface active agents or rheology modifier which can cause an adverse reaction when they contact human skin (see [0013]).  Noor et al. teaches that the polymer can be used in a wide range of personal care compositions including skin care, body wash, shampoo, hair styling and hair treatments (e.g., hair molding cream, combing cream and pomade, hair sprays, hair colorant), sunscreen, lipstick, antiperspirant, deodorant, shaving and after shaving products (see [0009]).  Noor et al. teaches that the polymer is sufficient to thicken, modify rheology, film form, enhance aesthetics, or improve sensory and feel, especially silicone, among other benefits (see [0009]).  Noor et al. teaches that the functionalized polymer includes 70-99% by weight of the repeating units derived from at least one n-alkyl acrylate or methacrylate ester in which the n-alkyl group contains 16 to 22 carbon atoms (i.e. monomer unit of formulae A) and 1-50% by weight repeating unit derived from at least one acrylate or methacrylate ester in which the ester group contains a hydroxyethyl, hydroxypropyl, or hydroxybutyl group (i.e. monomer unit of formulae B, where the ratio of A to B falls within 1:30 to 1:1, see [0045]-[0046]).  Noor et al. teaches that the number average molecular weight of the polymer is from about 10,000 to about 1,500,000 g/mol (see [0032]). Noor et al. teaches that the composition can include UV absorbers (i.e. at least one UV-screening agent, see [0015]).  Noor et al. teaches that the use of the thickener forms a composition with enhanced rheology and sensory properties, which can provide a sunscreen skin care emulsion having enhanced film building properties upon the skin and in turn increase the SPF of the sunscreen (see [0063]).  Noor et al. teaches that usually unnecessary for the amount of the thickener (i.e. the polymer) to be more than about 10% by weight (see [0063]). Noor et al. teaches oil in water emulsions, and specifically teaches oil in water sunscreens (see [0135]).  Noor et al. teaches that the polymer enhances the SPF of sunscreen formulations (see [0016]).
Regarding claims 1 and 7, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize not more than about 10% by weight of the functionalized polymer of Noor et al. with the photonic particles of Simonnet et al.  One would be motivated to do so with a reasonable expectation of success as Simonnet et al. teaches cosmetic compositions with film-forming polymers, and teaches that not more than about 10% by weight, and Noor et al. teaches that the use of the thickener forms a composition with enhanced rheology and sensory properties, which can provide a sunscreen skin care emulsion having enhanced film building properties upon the skin and in turn increase the SPF of the sunscreen (see [0063]).  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Further, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, a person of ordinary skill in the art would reasonably expect “about 10,000g/mol” to have the same properties as 9,000g/mol.
Regarding claim 2, Simonnet et al. teaches that the photonic particles comprise nanoparticles aggregated without a matrix (see Figure 1).
Regarding claims 3 and 4, Simonnet et al. teaches that the particles can be selected from a group which includes silica and oxides of silica (see [0164]).
Regarding claim 5, Simonnet et al. teaches the mean size of the nanoparticles is in a range of from 100 nm to 500 nm (see [0157]).
Regarding claim 6, Simonnet et al. teaches that the particles are substantially spherical in shape (see Figures 1-3 and [0158]).
Regarding claim 8, Simonnet et al. teaches the content by weight of photonic particles may be in the range 0.1% to 20% (see [0100]).
Regarding claim 9, Simonnet et al. teaches that the composition may contain at least one active ingredient having a complementary activity in the solar protection field (see [0253]) and teaches organic screens, either hydrophobic, hydrophilic or insoluble in the usual solvents (see [0254]) and inorganic sunscreens (see [0331]).  
Regarding claim 10, Simonnet et al. teaches the organic screen and inorganic may be present in the range 0.1% to 15% by weight respectively (see [0330] and [0376]).
Regarding claims 11-13, Noor et al. teaches that the polymer includes at about least 80%, of units comprising a linear radical containing about 10 to about 50 carbon atoms, and can contain up to 100% of such units (see [0039]).  Noor et al. teaches that the functionalized polymer includes 70-99% by weight of the repeating units derived from at least one n-alkyl acrylate or methacrylate ester in which the n-alkyl group contains 16 to 22 carbon atoms (i.e. monomer unit of formulae A) (see [0045]-[0046]).   The MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  In the instant case, Noor et al. specifically teaches the n-alkyl group contains 16 to 22 carbon atoms.
Regarding claim 14, Noor et al. teaches the ratio of A to B falls within 1:30 to 1:1, see [0045]-[0046]). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case the taught ratio overlap on the instantly claimed ratio.
Regarding claim 15, Noor et al. teaches that the number average molecular weight of the polymer is from about 10,000 to about 1,500,000 g/mol (see [0032]). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, a person of ordinary skill in the art would reasonably expect “about 10,000g/mol” to have the same properties as 9,000g/mol.
Regarding claim 16, Noor et al. teaches a melting point of 40-70°C (see [0062]).
Regarding claims 17 and 18, Noor et al. teaches that the polymer includes at about least 80%, of units comprising a linear radical containing about 10 to about 50 carbon atoms, and can contain up to 100% of such units (see [0039]).  Noor et al. teaches that the functionalized polymer includes 70-99% by weight of the repeating units derived from at least one n-alkyl acrylate or methacrylate ester in which the n-alkyl group contains 16 to 22 carbon atoms (i.e. monomer unit of formulae A) (see [0045]-[0046]).   The MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  In the instant case, Noor et al. specifically teaches the n-alkyl group contains 16 to 22 carbon atoms. Noor et al. teaches a melting point of 40-70° C (see [0062]).
Regarding claim 19, Noor et al. teaches that usually unnecessary for the amount of the thickener (i.e. the polymer) to be more than about 10% by weight (see [0063]).MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case the taught amount overlap on the instantly claimed range.
Regarding claim 23, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate an oil in water emulsion as taught by Noor et al. as the composition of Simonnet et al.  One would be motivated to do so with a reasonable expectation of success as both are drawn to sunscreen formulations, and Noor et al. teaches that the polymer enhances the SPF of sunscreen formulations and can be formulated as an oil in water emulsion.  Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize not more than about 10% by weight of the functionalized polymer of Noor et al. with the photonic particles of Simonnet et al.  One would be motivated to do so with a reasonable expectation of success as Simonnet et al. teaches cosmetic compositions with film-forming polymers, and teaches that not more than about 10% by weight, and Noor et al. teaches that the use of the thickener forms a composition with enhanced rheology and sensory properties, which can provide a sunscreen skin care emulsion having enhanced film building properties upon the skin and in turn increase the SPF of the sunscreen (see [0063]).  Regarding the limitation “the mass ratio of the photonic particles to the polymer c) is from 0.1 to 20”, Simonnet et al. teaches the content by weight of photonic particles may be in the range 0.1% to 20% (see [0100]) and Noor et al. teaches that usually unnecessary for the amount of the thickener (i.e. the polymer) to be more than about 10% by weight (see [0063]), which reads on the instantly claimed ratio.  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

Response to Arguments
Applicant's arguments filed 4/29/2022 have been fully considered but they are not persuasive. 
Applicant argues that the polymers suggested in Noor have a number-average molecular weight from about 10,000 to about 1,500,000 and normally from 12,000 to 1,000,000, and thus do not read on the instant claims.  However, as set forth in the rejection of record, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, a person of ordinary skill in the art would reasonably expect “about 10,000g/mol” to have the same properties as 9,000g/mol.  
Applicant argues that Noor does not disclose the specific polymers required by the present invention in which at least 60% of the alkyl groups are radicals chosen from stearyl and behenyl radicals. However, Noor teaches at least about 60%, particularly at least about 70%, especially at about least 80%, of units comprising a linear radical containing about 10 to about 50 carbon atoms, and can contain up to 100% of such units (see [0039]), and also specifically teaches 0-99% by weight of repeating units derived from at least one n-alkyl acrylate or methacrylate ester in which the n-alkyl group contains 16 to 22 carbon atoms (see [0040]).  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Applicant argues that photonic materials are difficult to formulate as emulsions since they tend to migrate into the fatty phase or to position themselves at the interface of the emulsion droplets, and thus their efficacy is reduced.  However, unexpected results must be commensurate in scope with the claimed invention.  In the instant case, claim 1 does not require an emulsion.  Further, Simonnet et al. teaches that composition can be an aqueous medium (see [0202]), and teaches that the medium may be multiphase (see [0204]), and also discusses the use of a fatty phase (see [0222]).  Additionally, the instant specification states that “the addition of a particular acrylic polymer makes it possible to obtain stable, high-SPF emulsions with improved cosmetic properties” and it is not clear what “particular acrylic polymer” is referenced and if this is in combination with the photonic particles.  
A review of the Table presented in [0413] is also unclear for support regarding unexpected results.  Example 4, formulated with 2% by weight of Behenyl Acrylate/2-Hydroxyethyl Acrylate Copolymer and 4% by weight of photonic particles shows a higher SPF value then the two control examples, but Noor et al. teaches that the polymer enhances the SPF of sunscreen formulations (see [0016]).  Further, this is nothing in the Table or specification which provides data on the stability of the compositions as Applicant argue that the stability of the emulsion with the combination of photonic particles and the specific polymer is unexpected.  The Examiner also notes that the physical properties of the three examples are very similar within the stated error for the transparency on the skin and softness on application.  The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).
Applicant argues that there is no predictability of success.  However, both Simonnet et al. and Noor et al. are directed to compositions are taught to be sunscreens.  Specifically, Noor et al. teaches that the polymer enhances the SPF of sunscreen formulations (see [0016]).  Additionally, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Applicant argues that presence of an unexpected property is evidence of nonobviousness.  The Examiner agrees with this statement, however, at this time, Applicant has not established a showing of unexpected results or unexpected properties as discussed above.  The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/           Primary Examiner, Art Unit 1611